 
 
IB 
Union Calendar No. 319
111th CONGRESS  2d Session 
H. R. 3837
[Report No. 111–558] 
IN THE HOUSE OF REPRESENTATIVES 
 
October 15, 2009 
Ms. Kilroy (for herself, Mr. Cuellar, Mr. Thompson of Mississippi, Mr. Pascrell, Ms. Clarke, Mr. DeFazio, Ms. Richardson, Ms. Norton, Mr. Sires, Ms. Jackson-Lee of Texas, Mr. Cleaver, and Ms. Titus) introduced the following bill; which was referred to the Committee on Homeland Security 
 

July 22, 2010
Additional sponsors: Mr. Bishop of New York, Mr. Carney, Mrs. Kirkpatrick of Arizona, Mr. Reyes, Mr. Lance, Mr. Loebsack, Mr. Driehaus, Mr. Luján, Mr. Filner, Mr. Al Green of Texas, Mr. Langevin, Mr. Welch, Mr. Holden, Ms. Loretta Sanchez of California, and Mr. Himes 


July 22, 2010
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic




A BILL 
To amend the Homeland Security Act of 2002 to provide for clarification on the use of funds relating to certain homeland security grants, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Strengthening and Updating Resources and Equipment Act or the SURE Act. 
2.Clarification on use of funds relating to certain homeland security grants 
(a)In generalSection 2008 of the Homeland Security Act of 2002 (6 U.S.C. 609) is amended— 
(1)in subsection (a)(4), by inserting before the semicolon at the end the following: , and any related maintenance agreements, user fees, or sustainment costs; 
(2)in subsection (b)(3), by adding at the end the following new subparagraph: 
 
(C)Equipment maintenanceWith respect to the use of amounts awarded to a grant recipient under section 2003 or 2004 for equipment purchase and maintenance costs, the Administrator may not— 
(i)impose a limit on the amount of any such award that may be used to pay for such purchase and maintenance costs, including any costs referred to in subsection (a)(4); or 
(ii)impose any additional limitation, including any fiscal year limitation, beyond the limitations described in the matter preceding paragraph (1) and in paragraph (4) of subsection (a), on the amount of any such award that may be used for a specific type, purpose, or category of equipment purchase or maintenance cost. . 
(b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this section and shall apply to grants made under section 2003 or 2004 of the Homeland Security Act of 2002 (6 U.S.C. 604 and 605), in accordance with the provisions specified in section 2008 of such Act (6 U.S.C. 609), as amended by subsection (a) of this section, on or after October 1, 2008. 


1.Short titleThis Act may be cited as the Strengthening and Updating Resources and Equipment Act or the SURE Act.
2.Clarification on use of funds relating to certain homeland security grants
(a)Equipment maintenance
(1)AmendmentsSection 2008 of the Homeland Security Act of 2002 (6 U.S.C. 609) is amended—
(A)in subsection (a)(4), by inserting before the semicolon at the end the following: , and any related maintenance agreements, user fees, or sustainment costs; and
(B)in subsection (b)(3), by adding at the end the following new subparagraph:

(C)Equipment maintenance
(i)In generalThe Administrator may not impose any time limitation, including any fiscal year limitation, on the use for covered maintenance costs of amounts awarded as a grant under section 2003 or 2004, that is in addition to the limitations described in this subsection
(ii)Covered maintenance costs definedIn this subparagraph the term covered maintenance costs means costs of maintenance and sustainment costs described in subsection (a)(4) associated with equipment purchased with grant funds provided under section 2003 or 2004 for a prior fiscal year..
(2)ApplicationThe amendments made by this subsection shall apply to grants made under section 2003 or 2004 of the Homeland Security Act of 2002 (6 U.S.C. 604 and 605) on or after October 1, 2008.
(b)Specification of intended use in grant applications
(1)Urban Area Security Initiative grantsSection 2003(c)(2) of the Homeland Security Act of 2002 (6 U.S.C. 604(c)(2)) is amended by striking and after the semicolon at the end of subparagraph (B), by striking the period at the end of subparagraph (C) and inserting ; and, and by adding at the end the following new subparagraph:

(D)specification of the amount of grant funds the high-risk urban area plans to allocate to maintain and sustain target capabilities, including equipment, that have been supported with prior fiscal year funds awarded under this section or section 2004..
(2)State Homeland Security grantsSection 2004(b)(2) of the Homeland Security Act of 2002 (6 U.S.C. 605(b)(2)) is amended by striking and after the semicolon at the end of subparagraph (B), by striking the period at the end of subparagraph (C) and inserting ; and, and by adding at the end the following new subparagraph:

(D)specification of the amount of grant funds the State plans to allocate to maintain and sustain target capabilities, including equipment, that have been supported with prior fiscal year funds awarded under this section or section 2003..
(c)Grant guidanceSection 2002 of the Homeland Security Act of 2002 (6 U.S.C. 603) is amended by adding at the end the following new subsection:

(d)Grant guidance
(1)In generalThe Administrator shall—
(A)not later than three months after the date of enactment of the Strengthening and Updating Resources and Equipment Act of 2009, issue guidance defining costs eligible to be paid with grants under sections 2003 and 2004 for equipment maintenance agreements, user fees, sustainment costs, and any other equipment-related costs, as the Administrator determines is appropriate; and
(B)review and update such guidance as necessary.
(2)Congressional briefingThe Administrator shall brief the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate not less than five days before issuing any guidance, or announcing the award of any grant, under section 2003 or 2004. .
 

July 22, 2010
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
